Bx the Court.
The rule of trial on this class of appeals, from chancery, must be the same as it is in other appeals. The parties must be confined to the evidence used before the chancellor. All that was read before the chancellor will be read here, and all exceptions to the competency of the evidence, which was taken and noted in due time, will be heard, if desired, in the final argument in this court.
A question being made, as to which party went forward in the argument, the court said it was the party moving in the court of chancery; upon the question of dissolving an injunction, it is the party making the motion.